UNITED STATES DISTRICT COURT eT LE
FOR THE DISTRICT OF COLUMBIA

ROBERT LEE, )
)

Plaintiff, )

)

Vv ) Civil Action No. 20-0179 (UNA)

)

NSA, )
)

Defendant. )

MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous where it lacks an arguable basis‘either in law or in fact.” Neitzke v. Williams, 490 U.S.
319, 325 (1989); see Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact when “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of plaintiff's pleading, including its
allegations that NSA watches him, engages in mind control, and uses electronic weapons on his
family, the Court deems the complaint frivolous under 28 U.S.C. § 1915(e)(2)(B)G). Therefore,
the Court will grant plaintiff's motion to proceed in forma pauperis and dismiss the complaint.

An Order is issued separately.

DATE: January 3! _, 2020

 

 
